DETAILED ACTION
Remarks
The application was filed 21 November 2018 and claims priority to CN201810353435.2 filed in China on 19 April 2018.
Claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
The drawings filed 21 November 2018 are acceptable for examination purposes.
Claim Objections
Claim 1 is objected to for the following informalities:
Claim 1 refers to population size, evolution number and termination fitness function, which are respectively referred to in the dependent claims using the variables N pop , I stop  and F stop. The omission of the variables from claim 1 appears to be typographical error.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 9, the claim recites that: 
…wherein through the steps 1-7, construction of an epigenetic test case constraint control technology is completed; with an epigenetic theory, a program is unchanged during a test, and the epigenetic regulation is performed on various constraints; modification mechanism of methylation and acetylation are provided, comprising on/off, enhancement/attenuation, and genetic/non-genetic control operations to constraints, in such a manner that test cases produced sufficiently reflect an actual operation condition of software; software failure detection problems during actual software tests are solved, so as to help software testers to consider actual constraints faced by software operations into design of the test cases during testing, thus enabling the test cases to be purposeful, discovering more software failures, improving software testing quality, and providing a high practical value.  

It is not clear what the above bolded language requires. The language only appears to recite various results achieved by the invention and it is not clear in what additional steps beyond those already recited would be required in order to achieve those results. See M.P.E.P. § 2173.05(g). For the purposes of examination, the bolded results will be construed as necessarily resulting from the limitations immediately preceding it.
	Further with respect to claim 1, the claim refers to test cases produced to “sufficiently” reflect an actual operation and providing “high” practical value. These terms are subjective and it is not clear what distinguishes test cases that sufficiently reflect actual operation from those that do not or what distinguishes a high practical value from a practical value that is not. Nothing in the specification provides any assistance and nor does any evidence of record. For the purposes of examination, any test case having improved fitness will be construed as “sufficiently” reflecting actual operation and providing “high” practical value.
As to claims 2-9, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Further as to claim 3, the claim recites that:
…in theory, a test case set with a higher coverage is always available with a higher evolution number, but after reaching a certain number, the coverage increases less obviously or no longer increases; in addition, more evolutions bring higher hardware requirements and correspondingly more time consumption; therefore, balance is needed according to the actual needs, and the termination evolution number I stop is considered; similarly, an excessive termination fitness function value F stop is directly unattainable, which is only a waste of computing resources, and needs to be considered comprehensively.

It is not clear how this language is supposed to limit the claim. It only appears to be reciting Applicant’s motivation for including features of the invention already recited. For the purposes of examination, this language will not be treated as having any limiting effect on the claim.
	Further as to claim 2, the claim recites that “meanwhile, sizes of the constraints to be imposed need to be determined” in lines 18-19. It is not clear how this language limits the claim. For the purposes of examination, this language will be construed as requiring determining of the sizes of the constraints.
	Further as to claim 2, the claim refers to “the constraints faced by the software.” There is insufficient antecedent basis for these limitations in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the constraints faced by the software” will be interpreted as -constraints faced by the software-.
Further as to claim 6, the claim refers to “the constraint methylation-corresponding to a constraint on mode” and “the constraint acetylation correspond to a constraint off mode.” There is insufficient antecedent basis for these limitations in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination “the constraint methylation-corresponding to a constraint on mode” and “the constraint acetylation correspond to a constraint off mode” will be interpreted as -constraint methylation-corresponding to a constraint on mode- and -the constraint acetylation correspond to a constraint off mode-.
Further as to claim 9, the claim refers to “the test case set meeting requirements.” There is insufficient antecedent basis for these limitations in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Botaro et al. “A Framework for Genetic Test-Case Generation for WS-BPEL Compositions” (art made of record – hereinafter Botaro) in view of La Cava et al. “Genetic Programming with Epigenetic Local Search” (art made of record – hereinafter La Cava).

As to claim 1, Botaro discloses construction method of a test case constraint control technology based on  
Step 1: defining a fitness function, (Botaro, p. 7 par. 2: we define the fitness of individual ti as: [see function]) a genetic coding method, (e.g., Botaro, p. 6 par. 3: Figure 3 illustrates how individuals are encoded) and a constraint control rule; (e.g., Botaro, p. 8: a float value is mutated using the following formula: [see formula] where r is a parameters which modulates the change of v)
Step 2: initializing parameters: setting a population size, (e.g., Botaro, p. 11 item 1: population sizes were defined) an evolution number, (e.g., Botaro, p. 9 par. 1: our GA implements four termination conditions: maximum number of generations) 
Step 3: initializing a population: randomly generating an initial population; (e.g., Botaro, p. 11 par. 5 and item 2: we decided to select as the initial population a good representative through these steps: 2. thirty random test-suites were generated with sizes matching each population size)
Step 4: performing evolution termination judgment; (e.g., Botaro p. 2 par. 5: this work presents an evolutionary technique for test-case generation; p. 7 “Generations…” par. 4: new populations will be generated until a given termination condition is met)

Step 6: selecting individuals; (e.g., Botaro, p. 7 “Generation…” par. 2: the selection scheme determine the way that individuals are chosen for reproduction)

Step 8: outputting a test case set; (e.g., Botaro, p. 6 Fig. 2: [see figure, test cases are output from the genetic test case generator])
 wherein through the steps (e.g., Botaro, p. 7 “Generations”: the test-case generator is ased on a generational GA [genetic algorithm] in which the next generation consists of offspring of the previous generation by the genetic operations of crossover and mutation; p. 7 “Crossover Operator”: the crossover genetic operator exchanges components [constraints] of the parents [and see figure 4 at p. 8, the components are variable types and values])  a program is unchanged during a test (e.g., Botaro, p. 10 Fig. 7: a test-case for the LoanApproval composition [which Botaro does not disclose changing during testing. Nor would it be necessary, if the program were changed it would be a different program be being tested, not  (NOTE: See 112 rejections of these claim above and e.g., Botaro, at p. 4 par. 5: GAs [genetic algorithms] use two types of operators: selection and reproduction. Selection operators select individual: the higher the fitness, the higher the probability of being selected; p. 5 par. 2: individuals now represent individual test cases),  
	Singh does not explicitly disclose the limitations crossed out above.
	However, in an analogous art, La Cava discloses:
epigenetics (e.g., La Cava, abstract epigenetic local search consistently improves genetic programming)
setting a termination fitness function value; (e.g., La Cava, p. 1058 left col. par. 5: GP run will exit early if the fitness condition f <                          
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                        
                     is achieved before the designated number of evaluations is reached)
Step 5: performing constraint regulation based on the epigenetics: performing constraint methylation and constraint acetylation according to the constraint control rule; (e.g., La Cava, p. 1056 left col. par. 3: we introduce epigenetic information into the GP representation by including an on/off condition on each element [constraint, also apparently 
Step 7: completing epigenetic evolution of the population; (e.g., La Cava, p. 1056 right col. last par.: the mutation flips the binary value of the epigenome at the gene, thus activating or silencing that gene)
construction of an epigenetic constraint control technology is completed with an epigenetic theory, and the epigenetic regulation is performed on various constraints; modification mechanism of methylation and acetylation are provided, comprising on/off, enhancement/attenuation, and genetic/non-genetic control operations to constraints, (e.g., La Cava, p. 1056 right col. last par.: the mutation flips the binary value of the epigenome at the gene, thus activating or silencing that gene [constraint, and see above, on/off corresponding to methylation and acetylation]; p. 1055 left col. Sec. 2.2.2 par. 2: epigenetic changes to an individual are kept only if the fitness is improved or does not change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro, which comprises steps and generates test cases, to include setting a termination fitness function value and epigenetic modifications, as taught by La Cava, as La Cava would provide the advantages of a means of terminating the algorithm as soon as a desired fitness value is reached and improved ability to find exact solutions. (See La Cava, p. 1058 left col. par. 5, p. 1055, abstract).

As to claim 3, Botaro/La Cava discloses the construction method, as recited in claim 1 (see rejection of claim 1 above), Botaro further discloses wherein: 

in the step 2, initializing the parameters: setting the population size, the evolution number, and the termination fitness function value specifically comprises steps of: setting the population size N pop , the evolution number I stop , according to actual needs; (see the setting of these variables in Botaro above, they are needed to implement Botaro’s algorithm)

wherein the population size N pop  represents how many test cases are generated at a time, which is determined according to actual conditions of the program to be tested; (e.g., Botaro, p. 12 par. 2: since the LoanApproval composition [program] produces 90 mutants a test suite might need up to 90 test cases to kill them all. For this reason we defined population sizes in terms of percentages of the total number of mutants) in theory, a test case set with a higher coverage is always available with a higher evolution number, but after reaching a certain number, the coverage increases less obviously or no longer increases; in addition, more evolutions bring higher hardware requirements and correspondingly more time consumption; therefore, balance is needed according to the actual needs, and the termination evolution number I stop is considered; similarly, an excessive termination fitness function value F stop is directly unattainable, which is only a waste of computing resources, and needs to be considered comprehensively (See the § 112 rejection of this claim above)
Botaro does not explicitly disclose setting the termination fitness function value F stop according to actual needs.
	However, in an analogous art, La Cava discloses:
setting the termination fitness function value F stop according to actual needs (e.g., La Cava, p. 1058 left col. par. 5: GP run will exit early if the fitness condition f <                          
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                        
                     is achieved before the designated number of evaluations is reached. In practice, this fitness termination condition was sufficient to guarantee exact solutions for the problems studied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro to include setting a termination fitness function value according to actual needs, as taught by La Cava, as La Cava would provide the advantages of a means of guaranteeing exact solutions. (See La Cava, p. 1058 left col. par. 5).

As to claim 8, Botaro/La Cava discloses the construction method, as recited in claim 1 (see rejection of claim 1 above), but Botaro does not explicitly disclose wherein: in the step 7, completing the epigenetic evolution of the population specifically comprises steps of: after obtaining a new population P1 by the epigenetic evolution in the step 6, repeating the steps 4-6 until the predetermined evolution number Istop is reached and population fitness is not less than the termination fitness function value Fstop then stopping the evolution, which complete the epigenetic evolution of the population.  
However, in an analogous art, La Cava discloses: wherein: 
in the step 7, completing the epigenetic evolution of the population specifically comprises steps of: after obtaining a new population P1 by the epigenetic evolution in the step 6, repeating the steps 4-6 until the predetermined evolution number Istop is reached and population fitness is not less than the termination fitness function value Fstop then stopping the evolution, which complete the epigenetic evolution of the population (e.g., La Cava, p.                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                        
                     [termination fitness function value] is achieved before the designated number of evaluations [predetermined evolution number] has been reached [i.e., if fitness condition is greater than (not less than) the value above, the GP run will continued when the number of evaluations is reached. The implication is that checks for these conditions (step 4) will be repeated in each iteration, otherwise the cycle would go on forever]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro, which comprises steps and generates test cases, to include repeating termination judgement, epigenetic constraint regulation and individual selection steps until a predetermined evolution number is reached and fitness is not less than a termination fitness value, as taught by La Cava, as La Cava would provide the advantages of a means of performing epigenetic evolution and terminating that evolution if fitness conditions cannot be satisfied within a desired number if executions. (See La Cava, p. 1058 left col. par. 5)

As to claim 9, Botaro/La Cava discloses the construction method, as recited in claim 1 (see rejection of claim 1 above), Botaro further discloses wherein: 
in the step 8, outputting the test case set specifically comprises steps of: after the []genetic evolution of the population is completed, outputting the population, wherein the population is the test case set meeting requirements (e.g., Botaro, p. 2 par. 5: this work 
Botaro does not explicitly disclose epigenetic evolution.
However, in an analogous art, La Cava discloses
epigenetic evolution (e.g., La Cava, abstract epigenetic local search consistently improves genetic programming; p. 1055 right col. par. 1: epigenetic processes can provide several evolutionary benefits)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro, which generates test cases via genetic evolution, to include epigenetic evolution, as taught by La Cava, as La Cava would provide the advantage an improved ability to find exact solutions. (See La Cava, p. 1055, abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Botaro (“A Framework for Genetic Test-Case Generation for WS-BPEL Compositions”) in view of La Cava (“Genetic Programming with Epigenetic Local Search”) in further view of Sthamer The Automatic Generation of Software Test Data Using Genetic Algorithms (art made of record – hereinafter Sthamer).

As to claim 4, Botaro/La Cava discloses the construction method, as recited in claim 1 (see rejection of claim 1 above), but Botaro does not explicitly disclose wherein: in the step 3, initializing the population: randomly generating the initial population is defined as: an i-th                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     of the population is expressed as                          
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    ,
                                    …
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            D
                                        
                                    
                                
                            
                            ,
                        
                     [Linput, Uinput], is upper and lower limits inputted by the program to be tested; randomly generating the initial population is randomly selecting xij within a range of [Linput, Uinput] to determine a value of the individual                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                    , so as to generate the initial population and mark the initial population with P0.
However, in an analogous art, Sthamer discloses wherein: 
in the step 3, initializing the population: randomly generating the initial population is defined as: an i-th individual                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                     of the population is expressed as                          
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    ,
                                    …
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            D
                                        
                                    
                                
                            
                            ,
                        
                     [Linput, Uinput], is upper and lower limits inputted by the program to be tested; randomly generating the initial population is randomly selecting xij within a range of [Linput, Uinput] to determine a value of the individual                         
                            
                                
                                    X
                                
                                
                                    i
                                
                            
                        
                    , so as to generate the initial population and mark the initial population with P0. (e.g., Sthamer, p. iv par. 3: various software procedures with different input data structures (integer, characters, arrays and records) are tested; p. 3-6: the initial population comprises a set of individuals chosen randomly; p. 5-13 par. 1: by increasing the range of the initial randomly generated population from ± 100 to the range of ± 200, more function evaluations are needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro, which randomly generates an initial population, by incorporating randomly generating the population the population within a range, as taught by Sthamer, as Sthamer would provide the advantage of a means of using less CPU time. (See Sthamer, p. 5-24).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Botaro (“A Framework for Genetic Test-Case Generation for WS-BPEL Compositions”) in view of La Cava .

As to claim 5, Botaro/La Cava discloses the construction method, as recited in claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein: in the step 4, performing the evolution termination judgment specifically comprises steps of: using a software test tool Testbed to obtain a fitness function value F of the initial population; if F<Fstop and the evolution number is smaller than the termination evolution number I stop , then continuing the epigenetic evolution of the population; otherwise, stopping the evolution and outputting the initial population as the test case set.
However, in an analogous art, La Cava discloses:
La Cava does not explicitly disclose:
if F<Fstop and the evolution number is smaller than the termination evolution number I stop , then continuing the epigenetic evolution of the population; (e.g., La Cava, p. 1058 left col. par. 5: GP run will exit early if the fitness condition f <                  
                    
                        
                            10
                        
                        
                            -
                            6
                        
                    
                
             is achieved before the designated number of evaluations is reached; p. 1058 right col.  par. 1: the halt can be defined as [see formula, the halt condition could be a greater than a fitness value as well (e.g., an Fstop), so evolution will continue while the finiteness value is less than that value])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro, which performs evolution until a stop condition is reached by incorporating continuing evolution if the fitness value is less than the termination fitness function value and the evolution number is smaller than a termination evolution number, as taught by La Cava, as La Cava would provide the means of 
Further in an analogous art, Stolfi discloses:
otherwise, stopping the evolution and outputting the initial population (e.g., Stolfi, p. 8 Figure 3, [see figure, an initial population is generated and then the termination condition is checked, so if the condition is met with the initial population, that population will be the output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro/La Cava, which discloses termination conditions comprising a maximum number of evolution interactions and fitness value greater than a termination fitness value, by incorporating outputting the initial population if the termination conditions are met, as taught by Stolfi, as Stolfi would provide the advantage of a means of outputting the initial population if that population meets the desired termination criteria. (See Stolfi, p. 8 Figure 3).

As to claim 7, Botaro/La Cava discloses the construction method, as recited in claim 1 (see rejection of claim 6 above), but Botaro does not explicitly disclose wherein: in the step 6, selecting the individuals specifically comprises steps of: calculating a fitness value of a new population obtained by the epigenetic evolution, selecting Npop individuals with highest fitness among a parent population P0 and a new population                 
                    
                        
                            P
                        
                        
                            0
                        
                        
                            '
                        
                    
                
             keeping the population size unchanged, and forming a new population                 
                    
                        
                            P
                        
                        
                            1
                        
                    
                
             for a next round of evolution; wherein the construction method is based on the epigenetic theory, which regulates the constraints by methylation and acetylation without changing a gene sequence, and thus causing no common genetic variation and cross-genetic manipulation; after the methylation and the acetylation, only the individuals with the 
However, in an analogous art, La Cava discloses:
wherein the construction method is based on the epigenetic theory, which regulates the constraints by methylation and acetylation without changing a gene sequence, and thus causing no common genetic variation and cross-genetic manipulation; after the methylation and the acetylation, only the individuals with the highest fitness are selected to form the new population, which directly participate in subsequent epigenetic operations (e.g., La Cava, p. 1056 left col. par. 3: we introduce epigenetic information into the GP representation by including an on/off condition on each element [constraint, also apparently referred to as genes] in an individual’s genotype [see p. 4 ll. 20-25 of the specification, methylation corresponding to constraint on mode, acetylation corresponding to constraint off mode]; p. 1055 right col. par. 1: epigenetics allows adaptations without changes to the genotype; p. 1058 Figure 1, p. 1058 left col. par. 1: individuals with the worst fitness are removed [after mutation (methylation and acetylation) see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro, which performs evolution and evaluates fitness of a population, by including epigenetic evolution by regulating constraints based on acetylation and methylation after which individuals with the highest fitness as selected, as taught by La Cava, as La Cava would provide the advantage an improved ability to find exact solutions. (See La Cava, p. 1055, abstract).
Further, in an analogous art, Stolfi discloses:
in the step 6, selecting the individuals specifically comprises steps of: calculating a fitness value of a new population obtained by the epigenetic evolution, selecting Npop individuals with highest fitness among a parent population P0 and a new population                 
                    
                        
                            P
                        
                        
                            0
                        
                        
                            '
                        
                    
                
             keeping the population size unchanged, and forming a new population                 
                    
                        
                            P
                        
                        
                            1
                        
                    
                
             for a next round of evolution; (e.g., Stofi, p. 8 last par. the new population replaces the current one with individuals of the auxiliary population using the replacement operator. This impies that individuals of P(t) with worst fitness values are replaced by individuals of Q(t) if the new ones have better fitness values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the genetic algorithm of Botaro/La Cava, which discloses a parent and new population, by incorporating selecting individuals with a highest fitness value from among a parent population and a new population to form a new population for the next iteration, as taught by Stolfi, as Stolfi would provide the advantage of a means of keeping fitter individuals from the parent population in the population. (See Stolfi, p. 8 last par.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196